The opinion of the Court was drawn up by
Appleton, C. J.
A murder having been committed in the defendant town, the inhabitants, at a legal meeting, directed the selectmen to offer a reward for the detection of the murderer, which they did. The murderer was detected, arrested and convicted through the agency of the plaintiff, who, being entitled to the reward according to the terms upon which it was payable, brings this suit therefor. As the money to pay must be assessed and collected, the inquiry arises, whether the defendants have any power to assess and collect for such purpose, as, if they have not, they can have none to make a contract which, if performed, would require such assessment and collection.
The power of towns to raise money, is given by R. S., 1857, c. 3, § 26, and is in these words: — "The qualified voters of a town, at a legal town meeting, may raise such sums as are necessary for the maintenance and support of schools and the poor; for making and repairing highways and town ways and bridges; for purchasing and fencing burying grounds; for purchasing or- building and keeping in repair a hearse and house therefor for the exclusive use of its citizens ; and for other necessary town charges.” The words, " other necessary town charges,” do not constitute a new and distinct grant of indefinite and unlimited power to raise money at the will and pleasure of a majority. They embrace all incidental expenses arising directly or indirectly in the due and legitimate exercise of the powers conferred *177upon towns. Accordingly, they have ever received a liberal construction. Thus, in Willard v. Newburyport, 12 Pick., 227, it was held that a town has authority to provide for a clock, and to assess the expense thereof upon its inhabitants. So towns are authorized to raise money to repair fire engines, used for the purpose of extinguishing fires, as in Allen v. Taunton, 19 Pick., 485 ; and to appropriate money for the construction of reservoirs, to supply water for their úse, as in Hardy v. Waltham, 3 Met., 163 ; or to build a market-house, as in Spaulding v. Lowell, 23 Pick., 71.
But, while towns may undoubtedly contract any and all liabilities, arising in the performance of their municipal duties, whether directly or impliedly imposed, they cannot transcend their legal obligations and incur liabilities neither directly nor indirectly arising in the course of their performance. Thus, in Tash v. Adams, 10 Cush., 252, it was held that a town could not lawfully appropriate money to commemorate the surrender of Cornwallis. In Hood v. Lynn, 1 Allen, 103, it was decided, that a town could not lawfully raise money for the celebration of the fourth of July. In Bussey v. Gilmore, 3 Greenl., 191, the raising a tax for the discharge of a contract, entered into by a town with the corporation, of a toll bridge, for the free passage of the bridge by the citizens of the town, was held to be illegal.
The power given by statute to towns to raise money for " necessary charges” extends only to those which are incident to the discharge of corporate duties. Bussey v. Gilmore, 3 Greenl., 191. It is no part of the duty of a town to .take charge of, or supervise, the criminal proceedings which may be instituted in behalf of the State, unless when such duty is specifically imposed. Towns are under no legal obligation to aid in the detection or conviction of offenders. The enforcement of the criminal law is entrusted to its appropriate officers. The authority to offer rewards for the apprehension of offenders, by R. S., 1857, c. 138, § 4, is conferred, in certain cases, upon the Governor. No *178power is given to towns, to raise money for their detection or conviction, by any statute of this State, and none can exist by implication. In Massachusetts, by statute, 1840, c. 75, this power, to a limited extent, is conferred. The vote of the town was unauthorized and in excess of their corporate powers, and is not binding. Hooper v. Emery, 14 Maine, 375; Stetson v. Kempton, 13 Mass., 272.

Plaintiff nonsuit.

Rice, Cutting, Kent, Davis and Walton, JJ., concurred.